DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2016/0253544) (herein “Weber”) in view of PARK et al (2016/0171281) (herein “PARK”).	In regards to claims 1 and 9, Weber teaches an electronic device and a method for displaying a graphical object for a fingerprint input in an electronic device comprising: a display including a touch panel (See; Fig. 1a and p[0038] for a display unit 104 with a touch screen interface); a fingerprint sensor disposed under the display (See; Fig. 1a and p[0038] for fingerprint sensor 102 formed under the display area); and a processor (See; p[0023] for a micro-processor), wherein the processor is configured to: detect a fingerprint input associated with fingerprint authentication using the display; acquire fingerprint information from the fingerprint authentication using the fingerprint sensor (See; Fig. 3 S5, Fig. 4d and p[0049] where a fingerprint input is acquired); acquire touch information for the fingerprint authentication using the touch panel (See; p[0005] for finger position sensors to determine the finger position in relation to the fingerprint sensor); find a fingerprint matching the acquired fingerprint information from a plurality of pieces of fingerprint information stored in a memory (See; p[0018] p[0038] p[0042], p[0064] where after a successful feature extraction is determined by comparing the input fingerprint image with stored fingerprint images, a authentication / verification process is carried out to authenticate the user. Weber fails to explicitly teach selecting a candidate group of the fingerprint information corresponding to the acquired touch information from among a plurality of pieces of fingerprint information stored in a memory; and find a fingerprint matching the acquired fingerprint information from among the selected candidate group of the fingerprint information. 	However, PARK teaches detecting a fingerprint input associated with fingerprint authentication using the display (See; Fig. 4 s404 sense of touch input); acquire fingerprint information from the See; Fig. 4 S416 for sense fingerprint information); acquire touch information for the fingerprint authentication using the touch panel (See; Fig. 4 s406 for extraction of touch information); select a candidate group of the fingerprint information corresponding to the acquired touch information from among a plurality of pieces of fingerprint information stored in a memory; and find a fingerprint matching the acquired fingerprint information from among the selected candidate group of the fingerprint information (See; Figs. 4, 5 and p[0170]-p[0179] where the acquired touch information has coordinate and angle information of the fingerprint. This information is used to determine the orientation and position of the fingerprint. This information is compared with pre stored fingerprint information to see if is consistent with the pre stored fingerprint information so as to proceed with authentication. If it is not consistent the fingerprint can be rotated (S424) to be consistent with the pre stored fingerprint information. Thus the selected candidate group may be the pre stored fingerprint information where a finger is parallel to a lengthwise direction of the display unit. The touch information is used to reorient the received fingerprint to be in line with the pre stored “parallel” fingerprint information. Lastly the acquired fingerprint is matched with “parallel” pre stored fingerprint information for authentication (S426)). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weber to use touch information for fingerprint authentication such as in PARK so as to reduce a calculation amount used to perform fingerprint authentication (See; p[0156]). 	In regards to claims 2 and 10, Weber teaches wherein the processor is configured to: display a graphical object in a first area including the at least partial area through the display (See; Fig. 3 and 4c and p[0047] for displaying graphical objects 402 and 404 in at least an area overlapping the fingerprint area for user guidance); acquire a fingerprint input through the fingerprint sensor; acquire position information associated with the fingerprint input using the touch panel (See; Fig. 3 S5, Fig. 4d and p[0049] where a fingerprint input is acquired); and display the graphical object in a second area including the at least partial area through the display, at least based on the acquired position information (See; Fig. 3 S7, Fig. 4 4e and p[0049] where the graphic object 404 is moved to a second position including the fingerprint area based on the user repositioning their finger); wherein the memory is configured to store fingerprint information and position information corresponding to the fingerprint information (See; p[0066] for various memories), wherein the processor is further configured to: when the fingerprint input satisfies a predetermined condition, store fingerprint information corresponding to the fingerprint input and position information associated with the fingerprint input in the memory (See; p[0044]-p[0045] where the first partial fingerprint image is acquired / stored using the fingerprint sensor 102. Fingerprint position information is determined using the stored partial fingerprint image and user guidance is determined).	In regards to claims 3 and 11, Weber teaches wherein the memory is configured to store at least one piece of fingerprint information and position information corresponding to the at least one piece of fingerprint information, wherein the processor is further configured to: perform a comparison between position information associated with the fingerprint input and the position information corresponding to the at least one piece of fingerprint information stored in the memory; and determine a position of the second area, at least based on a result of the comparison (See; Figs. 4b, 4e, where graphic 402 is related to pre stored fingerprint and position information representing the ideal placement of the user’s finger for fingerprint imaging. When the user places their finger on the touch panel, graphic 404 is indicative of that placement. Where the positions of 402 and 404 are compared to determine the second positioning or second area of graphic 404 in Fig. 4e. Further p[0010], p[0013] takes into account where the first and second partial fingerprint may be compared to see if subsequent finger arrangements are needed).See; Figs. 4b, 4e, where graphic 402 is related to pre stored fingerprint and position information representing the ideal placement of the user’s finger for fingerprint imaging); select at least one of the plurality of pieces of fingerprint information, at least based on a result of the comparison for the position information (See; p[0064] where the device can learn that the user  positions their finger slight to the left of the sensor, and the graphic 402 is selected based on those previous finger placements to correct for the user typically placing their finger to the left); perform a comparison between the selected at least one piece of fingerprint information and fingerprint information corresponding to the fingerprint input; and determine whether to perform authentication, at least based on a result of the comparison for the fingerprint information (See; p[0018] p[0038] p[0042], p[0064] where after a successful feature extraction is determined by comparing the input fingerprint image with stored fingerprint images, a authentication / verification process is carried out to authenticate the user). 	In regards to claims 5 and 13, Weber teaches wherein the processor is further configured to: identify cumulative input information for a user’s touch input through the touch panel; and determine a position of the first area or a position of the second area, at least based on the cumulative input information (See; Figs. 3 and 4a-4e where cumulative information is identified for each user touch. Further see Fig. 6a-6c where when multiple partial images are retrieved they can be displayed with one another such as in Fig. 6B where partial images 606 and 608 are displayed to the user). See; p[0044] where haptic feedback (e.g. vibration) can be used to provide the user guidance. Where the haptic feedback would have to have different attributes in order to properly direct the user to the correct positioning for the fingerprint sensor).	In regards to claims 7 and 15, Weber teaches wherein the processor is further configured to: change a size of the graphical object displayed in the second area including the at least partial area, at least based on the position information (See; Figs. 4b and 4e where the graphic 404 is made larger in Fig. 4e as compared to Fig. 4b in order to surround circle 402). Claim 15 has an “or” statement, but reads on the above disclosure.	In regards to claim 8, Weber teaches wherein the processor is further configured to: perform a comparison between position information associated with the first area and position information associated with the fingerprint input; and determine a position of the second area, at least based on a result of the comparison (See; Fig. 3 S7, Fig. 4 4e and p[0049], p[0064] where the graphic object 404 is moved to a second position including the fingerprint area based on the user repositioning their finger. Where the fingerprint input as shown in Fig. 4d is compared to the first circle 402, indicative of the ideal fingerprint placement, to provide the second area as shown in Fig. 4e, with circle 404 overlapping circle 402. The first circle 402 can further be repositioned based learned habits, such as the user tending to consistently place their finger to the left of the circle 402 will reposition the circle 402 to the right to correct for this habit).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627